DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated1.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Geppert (US # 4,178,591) in view of Eidenberger et al (US # 9,511,983) and Bontje (US PGPub # 2005/0057745) and Haeberle et al (US PG Pub # 2019/0154818). With respect to claim 1, the Geppert reference discloses a method of using a distance sensor signal from a distance sensor (156) mounted on a crane to calculate crane capacity (Abs.)  The only difference is the type of distance sensor used. The Geppert reference uses some type of physical absolute encoder (Col. 8, line 63 to col. 9, line 7) instead of a non-contact distance sensor based on timing of the travel time of a waveform (either sonic or electromagnetic) from a transmitter to a target and back. The Eidenberger reference discloses a radio-frequency distance sensor being used in a crane that has a transmitter (22) to emit a signal, a receiver (22) to receive a signal (Col. 6, ll. 63-67), and a processor (11) configured to automatically calculate a distance from the device to a target (21) and to calculate the distance (Col. 7, ll. 2-5). It would have been obvious to retrofit the crane of Geppert with an electromagnetic distance sensor, such as the one shown in Eidenberger, as this was an art recognized functional equivalent to the digital encoder distance sensor disclosed.
Eidenberger does not disclose that his transmitter/receiver was contained in a handheld housing, but handheld electromagnetic distance sensors were old and well known in the construction arts as shown by the examples of Bontje (¶¶ 0005, 0007, 0019) and Haeberle (¶¶ 0003 & 0007) references. It would have been obvious to the ordinary practioner to uses a standard handheld electromagnetic distance measuring device for the distance sensor of Geppert, , as this was an art recognized functional equivalent to the digital encoder distance sensor disclosed.
	With respect to claims 2-4, the distance meter inherently needs a reference clock to measure time of flight of the electromagnetic wave to determine distance, as this was how these type of devices worked.
With respect to claim 5, the receiver would have to be mounted on the crane mast in order to measure the length of the crane mast.
Claims 6-15 simply repeat the limitations already mentioned above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 4,623,029 (Bambauer et al), and US # 6,378,276 (Dorge et al), both show+++ using an ultrasonic distance transmitter for use in a system to determine weight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 In addition to applicant’s own admission of the prior art in his own application, see also the front page of US # 4,516,116 (White) for example.